          IN THE UNITED STATES DISTRICT COURT FOR THE
                MIDDLE DISTRICT OF PENNSYLVANIA

 EPSILON ENERGY USA,
 INC.,

                           Plaintiff,
                                               Civil Action No.
               V.                              Judge

 CHESAPEAKE APP ALACHIA, LLC,

                          Defendant.

 MOTION FOR LEA VE TO SERVE LIMITED EXPEDITED DISCOVERY

      Plaintiff Epsilon Energy USA, Inc. ("Epsilon"), by and through its

undersigned counsel, respectfully moves this Court for leave to conduct limited

expedited discovery to support its claims for a preliminary injunction as forwarded

in Epsilon's Memorandum in Support of Motion for Preliminary Injunction

("Injunction Motion"). ECF No. 6. In support of this motion, Epsilon refers the

Court to its Memorandum in Support, filed contemporaneously herewith.

      WHEREFORE, for the reasons stated in the accompanying Memorandum in

Support of Motion for Leave to Conduct Limited Expedited Discovery, Epsilon

respectfully requests this Court enter an Order granting it leave to serve the Requests

for Production attached to its Memorandum in Support as Exhibit A and that

Defendant Chesapeake Appalachia, LLC be ordered to provide responsive

documents within seven (7) days of service.



                                          1
Dated: March 9, 2021   Respectfully submitted,

                       Isl Gregory J Krock
                       Gregory J. Krock
                       Pa. I.D. No. 78308
                       Elizabeth M. Thomas
                       Pa. I.D. No. 322002

                       MCGUIREWOODS LLP
                       Tower Two-Sixty
                       260 Forbes Avenue, Suite 1800
                       Pittsburgh, PA 15222-3142
                       (412) 667-6000 (Telephone)
                       (412) 667-6050 (Facsimile)
                       gkrock@mcguirewoods.com
                       ethomas@mcguirewoods.com

                       Jonathan T. Blank
                       Pro Hae Vice Request Forthcoming
                       MCGUIREWOODS LLP
                       652 Peter Jefferson Parkway
                       Suite 350
                       Charlottesville, VA 22911
                       (434) 977-2500 (Telephone)
                       (434) 980-2222 (Facsimile)
                       jblank@mcguirewoods.com

                       Counsel for Plaintiff Epsilon Energy USA,
                       Inc.




                         2
                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that a true and correct copy of the foregoing

Motion for Leave to Serve Limited Expedited Discovery has been served upon

the following by mail, this 9th day of March 2021:


                          Chesapeake Appalachia, LLC
                          c/o The Corporation Company
                              1833 S. Morgan Road
                            Oklahoma City, OK 73128



                                                     Isl Gregory J Krock
                                                     Gregory J. Krock
